              Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 1 of 8




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   MS. HOLMES’ PRETRIAL CONFERENCE
16                                             )   STATEMENT
       v.                                      )
17                                             )   Date: June 15, 2021
     ELIZABETH HOLMES and                      )   Time: 10:00 AM
18   RAMESH “SUNNY” BALWANI,                   )   CTRM: 4, 5th Floor
                                               )
19          Defendants.                        )   Hon. Edward J. Davila
                                               )
20                                             )

21

22

23

24

25

26

27

28

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD
                 Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 2 of 8




 1          Pursuant to Criminal Local Rule 17.1-1(b) and this Court’s December 18, 2020 Revised Order

 2 Setting Case Schedule, Dkt. 650, Ms. Holmes submits the following Pretrial Conference Statement:

 3 I.       Disclosure and contemplated use of statements or reports of witnesses under the Jencks
            Act, 18 U.S.C. § 3500, or Fed. R. Crim. P. 26.2.
 4

 5          Ms. Holmes made her disclosures pursuant to Rule 26.2 of the Federal Rules of Criminal

 6 Procedure on May 6, 2021. Ms. Holmes will use witness statements in accordance with the Federal

 7 Rules of Evidence. In the interest of avoiding delays and continuances during the trial, Ms. Holmes

 8 requests that the government immediately produce any Jencks Act material that is presently in the

 9 government’s possession or that is subsequently received by the government.

10 II.      Disclosure and contemplated use of grand jury testimony of witnesses intended to be called
            at the trial.
11

12          Ms. Holmes has received transcripts of grand jury testimony for several individuals who have

13 been identified as potential witnesses at the trial. Ms. Holmes will use the grand jury testimony in

14 accordance with the Federal Rules of Evidence. In the interest of avoiding delays and continuances

15 during the trial, Ms. Holmes requests that the government immediately produce any grand jury

16 transcripts for witnesses intended to be called at trial that have not yet been disclosed.

17 III.     Disclosure of exculpatory or other evidence favorable to the defendant on the issue of guilt
            or punishment.
18

19          Ms. Holmes understands that the government is obligated to certify its status as to the disclosure

20 of Brady and Giglio information in its possession in connection with the submission of its pretrial

21 conference statement. Dkt. 650 at 2. Ms. Holmes has several outstanding requests with the government

22 for the production of certain information that is likely in the government’s possession and subject to the

23 government’s Brady and/or Giglio obligations, including, but not limited to:

24          1.       Ms. Holmes’ November 18, 2020 request for certain information relating to the

25                   government’s 24-page “Brady Letter,” which purports to catalogue the government’s

26                   steps to collect and preserve the evidence residing in the LIS. See Dkt. 732-2 (October

27                   29, 2020 Letter from R. Leach to L. Wade); Dkt. 811-1 to -9 (correspondence between

28                   undersigned counsel and government seeking Brady material relating to the LIS). The

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        1
                 Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 3 of 8




 1                   government’s Brady Letter does not identify by name numerous government attorneys,

 2                   paralegals, and litigation support staff (as well as other government personnel) directly

 3                   involved in the events at issue. And the government has not otherwise provided the

 4                   documents identified (and sometimes quoted) in the Brady Letter. This request is

 5                   addressed in Ms. Holmes’ pending Motion to Suppress. See Dkt. 810 at 8.

 6          2.       Ms. Holmes’ April 19, 2021 request for certain information in the government’s

 7                   possession related to Dr. Adam Rosendorff’s employment as the laboratory director at

 8                   uBiome.

 9 Ms. Holmes will be prepared to provide the Court with an update as to the status of those requests at the

10 pretrial conference.

11 IV.      Stipulation of facts which may be deemed proved at the trial without further proof by
            either party and limitation of witnesses.
12

13          As of the date of this filing, the parties have not entered into any stipulations of fact.

14 V.       Appointment by the Court of interpreters under Fed. R. Crim. P. 28.

15          Ms. Holmes does not anticipate a need for interpreters in this matter.

16 VI.      Dismissal of counts and elimination from the case of certain issues, e.g., insanity, alibi and
            statute of limitations.
17

18          On February 11, 2020, this Court granted Ms. Holmes’ motion to dismiss counts two and nine

19 through eleven of the Superseding Indictment to the extent those counts depend on (1) doctors; (2)

20 insured patients; and/or (3) non-paying patients. Dkt. 330 at 27-35. The Court subsequently reaffirmed

21 this ruling as it relates to the Second and Third Superseding Indictments. Dkt. 552 at 27-28.

22          On May 22, 2021, this Court granted or granted-in-part certain of Ms. Holmes’ motions in limine

23 to exclude certain evidence or argument from the trial. See Dkt. 798. To the extent the Court deferred

24 on ruling on Ms. Holmes’ motions in limine, the resolution of those motions may further narrow or

25 eliminate certain issues from the case.

26 VII.     Joinder pursuant to Fed. R. Crim. P. 13 or the severance of trial as to any co-defendant.

27          On March 20, 2020, the Court ordered that the trials of Ms. Holmes and Mr. Balwani, her co-

28 defendant, be severed for good cause. Dkt. 362.

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        2
              Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 4 of 8




 1 VIII. Identification of informers, use of lineup or other identification evidence and evidence of
         prior convictions of defendant or any witness, etc.
 2

 3          The government has yet to identify any informers, lineup evidence, or other identification

 4 evidence. To the extent the government has any such evidence, it should be ordered to immediately

 5 disclose that evidence, and Ms. Holmes will raise any issues with the Court at an appropriate time.

 6          Ms. Holmes is also presently unaware of any prior convictions evidence that either party would

 7 seek to introduce at the trial. To the extent the government has any such evidence with respect to any

 8 witness, it should be ordered to immediately disclose that evidence, and Ms. Holmes will raise any

 9 issues with the Court at an appropriate time.

10 IX.      Pretrial exchange of lists of witnesses intended to be called in person or by deposition to
            testify at trial, except those who may be called only for impeachment or rebuttal.
11

12          Pursuant to this Court’s scheduling order, the government served its witness list on June 26,

13 2020, and Ms. Holmes served her preliminary witness list on October 13, 2020. On November 12,

14 2020, the government informed Ms. Holmes that it intended to serve an updated witness list no later

15 than December 12, 2020. On December 17, 2020, the government identified ten additional witnesses,

16 but did not provide an updated witness list. Despite Ms. Holmes’ repeated requests for more than six

17 months (in letters dated December 16, 2020, January 20, 2021, February 22, 2021, and May 12, 2021)

18 that the government serve its updated witness list, the government has yet to provide such a list.

19 Because the government has created uncertainty as to the witnesses it intends to call at the trial, and

20 because any defense case that Ms. Holmes may offer turns on the scope and nature of the government’s

21 case-in-chief, Ms. Holmes expects to file a revised witness list once she has had a sufficient opportunity

22 to review the government’s revised witness list and understand what has changed with respect to the

23 government’s case-in-chief.

24 X.       Pretrial exchange of documents, exhibits, summaries, schedules, models or diagrams
            intended to be offered or used at trial, except materials that may be used only for
25          impeachment or rebuttal.

26          Pursuant to this Court’s scheduling order, the government served its exhibit list on June 26,

27 2020, and Ms. Holmes served her preliminary exhibit list on October 13, 2020. On November 12, 2020,

28 the government informed Ms. Holmes that it intended to serve an amended exhibit list “in the near

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        3
                 Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 5 of 8




 1 future” that would remove a set of unidentified documents as exhibits and would “include additional

 2 items the government has obtained or selected as a result of its ongoing investigation.” To date, and

 3 despite Ms. Holmes’ repeated requests, the government has yet to provide an amended exhibit list.

 4 Because the government has created uncertainty as to the exhibits it intends to introduce at trial, and

 5 because any defense case that Ms. Holmes may offer turns on the scope and nature of the government’s

 6 case-in-chief, Ms. Holmes expects to file an amended exhibit list once she has had a sufficient

 7 opportunity to review the government’s revised exhibit list and understand what has changed with

 8 respect to the government’s case-in-chief.

 9          In light of the volume of documents identified as exhibits in this case and ongoing issues

10 associated with the COVID-19 pandemic, Ms. Holmes will be prepared to discuss at the pretrial

11 conference the Court’s preferred method of receiving documents that have been marked as exhibits.

12 XI.      Pretrial resolution of objections to exhibits or testimony to be offered at trial.

13          On May 22, 2021, this Court issued an order on the parties’ motions in limine, which addressed

14 and/or resolved various objections to evidence or testimony expected to be offered at the trial. Dkt. 798.

15 To the extent there is an opportunity to resolve additional issues prior to trial with respect to (1) motions

16 in limine where a ruling was deferred; (2) the government’s forthcoming amended witness and exhibit

17 lists; (3) the production of additional discovery from the government in light of its ongoing investigation

18 of the case; or (4) other disclosures made by the government prior to the trial, Ms. Holmes will seek to

19 raise those issues promptly and at an appropriate time.

20 XII.     Preparation of trial briefs on controverted points of law likely to arise at trial.

21          Ms. Holmes expects the following legal issues to arise before and during the trial:

22          1.       Ms. Holmes expects that evidentiary disputes will arise throughout the trial. These issues

23                   will likely relate to the admissibility of witness testimony and exhibits, including but not

24                   limited to with respect to issues that were deferred or denied without prejudice in the

25                   Court’s ruling on motions in limine. See Dkt. No. 798 at 16, 20, 30, 44, 56, 57

26                   (anticipating further litigation of evidentiary issues before and during the trial). In many

27                   cases, it will be desirable and efficient to address these issues with the Court in advance

28                   of a witness’s testimony, outside the presence of the jury. In some cases, Ms. Holmes

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        4
                 Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 6 of 8




 1                   may submit legal argument in writing in advance of a witness’s testimony. To facilitate

 2                   the orderly resolution of such evidentiary issues, Ms. Holmes proposes that the parties

 3                   exchange by close of business (6:00 PM Pacific Time) each Thursday a list of the

 4                   anticipated witnesses to be called the following week and the anticipated order of call.

 5          2.       Ms. Holmes has moved to suppress evidence of customer complaints and testing results

 6                   as well as the findings of the January 2016 CMS Report. Dkt. 810. The government’s

 7                   failure to preserve the evidence residing in the LIS has deprived Ms. Holmes of the

 8                   ability to refute adequately the government’s use of this anecdotal evidence at trial.

 9                   Allowing the government to present this evidence at trial would infringe Ms. Holmes’

10                   constitutional rights to due process and to present a complete defense.

11          3.       Ms. Holmes intends to file written objections to the government’s proposed jury

12                   instructions at an appropriate time in advance of the charge conference.

13 If any further issues arise at the pretrial conference or before the trial, Ms. Holmes will request an

14 opportunity to submit additional briefing on those issues.

15 XIII. Scheduling of the trial and of witnesses.

16          Jury selection is scheduled to begin on August 31, 2021, at 9:00 AM, and the trial is scheduled to

17 being on September 7, 2021, at 9:00 AM. Ms. Holmes understands that the Court currently expects the

18 trial to continue each week on Tuesday, Thursday, and Friday (excluding federal holidays) through

19 December 17, 2021. Because the extent of any defense case (if any) will depend on the witnesses and

20 evidence that the government presents in its case-in-chief, Ms. Holmes cannot yet offer a reasonable

21 estimate for the presentation of the defense’s evidence at the trial.

22          To date, the parties have identified more than 200 potential witnesses who may testify at the trial.

23 In order to facilitate an efficient trial and to provide for the orderly resolution of evidentiary issues, Ms.

24 Holmes proposes that the parties exchange by the close of business (6:00 PM Pacific Time) each

25 Thursday a list of the anticipated witnesses to be called the following week and the anticipated order of

26 call.

27

28

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        5
              Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 7 of 8




 1 XIV. Request to submit questionnaire for prospective jurors pursuant to Crim. L.R. 24-1, voir
        dire questions, exercise of peremptory and cause challenges and jury instructions.
 2

 3          On May 27, 2021, Ms. Holmes filed a Request for an Expanded Summons and Jury

 4 Questionnaire, as well as Individual Voir Dire with Counsel, Dkt. 799, in light of the extraordinary and

 5 prejudicial publicity of this case and the issues associated with the COVID-19 pandemic. Ms. Holmes

 6 also filed a proposed jury questionnaire, Dkt. 808, and proposed jury instructions, Dkt. 809. Ms.

 7 Holmes is prepared to address these submissions with the Court at the pretrial conference.

 8 XV.      Any other matter which may tend to promote a fair and expeditious trial.

 9          Ms. Holmes requests that the Court order that potential witnesses (other than Ms. Holmes, a case

10 agent, and the parties’ experts) be excluded under Federal Rule of Evidence 615. Ms. Holmes further

11 requests that the Court (1) exclude counsel for witnesses; and/or (2) personally admonish counsel for

12 witnesses not to reveal to their clients or to other witnesses, directly or indirectly, the substance of any

13 trial proceedings, including witness testimony, direct or cross examination questions, or attorney

14 argument (including opening statements).

15          Ms. Holmes will be prepared to discuss with the Court and the government at the pretrial

16 conference any modifications to trial procedures or the layout of the courtroom that are necessary in

17 light of the COVID-19 pandemic.

18          Ms. Holmes is willing to meet and confer with the government about any other issues not

19 addressed here that would promote a fair and expeditious trial.

20

21 DATED: June 3, 2021

22

23                                                         /s/ Lance Wade
                                                           KEVIN DOWNEY
24                                                         LANCE WADE
                                                           AMY MASON SAHARIA
25                                                         KATHERINE TREFZ
                                                           Attorneys for Elizabeth Holmes
26

27

28

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD                        6
            Case 5:18-cr-00258-EJD Document 815 Filed 06/03/21 Page 8 of 8




 1                                      CERTIFICATE OF SERVICE

 2         I hereby certify that on June 3, 2021, a copy of this filing was delivered via ECF on all counsel

 3 of record.

 4

 5

 6                                                                      /s/ Lance Wade___
                                                                        LANCE WADE
 7                                                                      Attorney for Elizabeth Holmes

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MS. HOLMES’ PRETRIAL CONFERENCE STATEMENT
     CR-18-00258 EJD
